Citation Nr: 1422397	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to May 11, 2007, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from October 1965 to September 1969 and received the Purple Heart and Combat Action Ribbon among other decorations for this service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008, June 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Virtual VA and VBMS files have been reviewed.

A review of the record reflects the Veteran's representative has raised a claim of clear and unmistakable error in the May 1974 rating decision.  This claim has not yet been adjudicated and is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  A March 1970 rating decision granted service connection for hearing loss.  No claim for tinnitus was made on the October 1969 claim.  

2.  A June 1994 rating decision denied the Veteran's claim for service connection for tinnitus.  The Veteran did not appeal this decision.  The decision is final.  

3.  In September 2007, the Veteran sent a claim to the RO requesting that his claim for tinnitus be re-opened based on a current diagnosis.  

4.  In March 2008, the RO granted the Veteran's claim and service connection for tinnitus was granted with an effective date of May 14, 2007.  

5.  In April 2008, the Veteran filed a notice of disagreement (NOD) requesting an earlier effective date for his tinnitus claim.  

6.  In June 2008, the RO granted an earlier effective date of May 11, 2007 for the grant of service connection for tinnitus.  

7.  In June 2008, the Veteran filed a NOD requesting an earlier effective date of October 1, 1969 for the grant of service connection for tinnitus.  

8.  In December 2008, the RO denied the Veteran's request for an earlier effective date for the grant of tinnitus.  

9.  There is no evidence that constitutes a pending formal or informal request for entitlement to service connection for tinnitus prior to May 11, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to May 11, 2007, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.102, 3.151, 3.155, 3.159, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to May 11, 2007, for the grant of service connection for tinnitus.  Specifically, he is asserting that because he was granted service connection for a hearing loss disability with an effective date of October 1, 1969 he should be granted the same effective date for his tinnitus disability because he feels as though the two disabilities manifested at the same time.  

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later. Id.  Once a decision is final, it is no longer the appropriate point from which to determine the effective date of an award and the effective date of any subsequent claim will be based upon the date of the claim to reopen.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. § 3.400.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Unless specifically provided, the effective date will be assigned based on the facts as found.  38 C.F.R. § 3.400(a) (2013).

The Veteran filed a claim for service connection in May 1994, which was denied.  A review of the record indicates that neither the Veteran nor his representative filed a claim to re-open a claim for service connection for tinnitus prior to September 14, 2007.  

The Board will now review the record for the sake of clarity.  

In October 1969, the Veteran filed a claim for service connection for several disabilities including hearing loss.  The RO granted service connection for hearing loss.  No claim of tinnitus was made in 1969.  The Veteran did not appeal the March 1970 rating decision or submit any additional evidence within one year of the rating decision; thus, the rating decision became final.  38 C.F.R. § 20.1103.

In May 1994, the Veteran submitted a claim for service connection for tinnitus.  The claim was denied by the RO in June 1994.  The Veteran did not appeal the June 1994 rating decision or submit additional evidence with one year of the denial; thus; the rating decision became final.  38 C.F.R. § 20.1103

On May 11, 2007, the Veteran submitted by fax, a claim for service connection for several disabilities, but tinnitus was not one of the disabilities listed.  The RO sent a duty to assist letter in May 2007 and tinnitus was not listed as one of the conditions listed for service connection.  In June 2007, the Veteran submitted a claim for a skin condition, the RO sent a follow-up duty to assist letter in August 2007 informing the Veteran that a skin condition was being added to the list of disabilities being reviewed for service connection.  In September 2007, the Veteran sent in a request that his claim for service connection for tinnitus be re-opened and he sent in medical evidence of a current disability.  In November 2007, the RO sent a duty to assist letter informing the Veteran that his tinnitus claim was being addressed and reviewed for service connection.  In March 2008, the Veteran's claim for service connection for tinnitus was re-opened and service connection was granted with an effective date of May 14, 2007.  

In April 2008, the Veteran sent in a NOD requesting an earlier effective date for certain disabilities, including tinnitus.  The RO then granted an earlier effective date of May 11, 2007 for tinnitus and other disabilities in a June 2008 rating decision.  May 11, 2007 was the date of claim for many of the Veteran's service connected disabilities that were granted service connection in the March 2008 rating decision.  It appears as though the RO merged the claims of a skin condition and tinnitus into the May 11, 2007 date of claim even though these two disabilities were filed with the RO at a later date.  The Veteran then subsequently filed another NOD in August 2009, requesting that the effective date for tinnitus be October 1, 1969.  He asserts that his tinnitus disability manifested at the same time as his hearing disability; thus, the tinnitus claim should have the same effective date of October 1, 1969.  

The Board acknowledges that the Veteran asserts he is entitled to an effective date of October 1, 1969 for his tinnitus disability.  However, the evidence of record does not support that contention.  First, there was no claim for tinnitus in 1969.  The first claim for tinnitus was in 1994, that claim was denied, and the Veteran did not appeal the decision.  As the Veteran did not timely appeal the 1994 rating decision, it has become final and is no longer the appropriate point from which to determine the effective date of an award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). As such, the Board may not assign an effective date for a grant of tinnitus claim prior to June 1994.  To the extent the Veteran seeks an effective date prior to a final rating decision, or prior to June 1994, he must file a claim of clear and unmistakable error concerning the prior rating decision.  Rudd, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  As noted in the Introduction, a claim for CUE has recently been raised and is being referred for adjudication.  

A review of the record reveals there are no formal or informal claims for service connection for tinnitus between the final June 1994 rating decision and the current May 11, 2007 effective date.  In the present case, the RO has granted benefits as of the date of receipt of the Veteran's claim and has further liberally read this claim to include the claim for tinnitus.  In this case, there simply is no legal authority for the Board to assign an earlier effective date.  As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  To the extent that the Veteran complained of or was treated for tinnitus, prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).

As such, the Board finds that an effective date prior to May 11, 2007, is not warranted, as the Veteran did not file a claim to re-open his claim for service connection for tinnitus until September 14, 2007.  Thus, the Veteran's appeal must be denied.  See 38 C.F.R. § 3.400.  

Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

In any event, the Board notes that prior to the initial award of service connection, the Veteran was informed how VA assigns effective dates.  See, e.g., May, August, and November 2007 notice letters.  In a September 2008 notice letter, he was notified that his claim was awarded with a specific effective date assigned and informed why an earlier effective date had not been assigned.  He was also informed how to appeal that decision, and he did so.  Thus, based on the record as a whole, the Board finds that the VA provided the appropriate information to the Veteran regarding what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

The Veteran has not identified any other pertinent evidence that remains outstanding. Thus, VA's duty to assist is also met. 


ORDER

An earlier effective date prior to May 11, 2007, for the award of service connection for tinnitus is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


